DETAILED ACTION
This Action is in response to the RCE Amendment for Application Number 16643972 received on 1/07/2021.
Claims 16-32 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The foreign priority date for this application is 9/04/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20100071053) in view of Huawei Tech (EP 2 469 802 A1) and further in view of Liu et al. (US 20140095733).

Regarding claim 16, Ansari disclosed a method for automatically configuring network addresses of network interfaces of communicating elements intended to form part of a home automation system for a building and belonging to an unconfigured network part, the unconfigured network part including a head network equipment item and at least one communicating element (Ansari, [0006], Ansari disclosed a gateway set up “for deployment” at user premesis, the gateway to function as an intermediary for the digital endpoint devices exposing their presence and functionalities; See [0182], “endpoint devices (e.g., device 665, etc.) that may be part of home automation network 620”;  See [0116] indicating the gateway device obtaining an IP address that the gateway device has been dynamically assigned by a DHCP service, as well as the gateway having DHCP client/server software modules for dynamically assigning/allocating network IP 
the network address of each of the network interfaces including a network prefix (Ansari, [0116], Ansari disclosed “IP addresses” which include a network prefix),
the method being implemented subsequent to connection of the head network equipment item to a configured communication network belonging to the home automation system for a building (Ansari, [0006], Ansari disclosed a gateway set up “for deployment” at user premesis), the communication network being arranged in the form of a hierarchical network including at least two successive hierarchy levels (Ansari, [0043], Ansari disclosed the communication network depicting hierarchical levels, including LAN and WAN;  Further, as shown in Figure 1, Ansari disclose multi-hierarchy levels in the communication network such as the Gateway Device, User Premises Network, Service Provider Network, Internet;  See also Fig. 4), the method comprising the step of:
-    negotiating a first network prefix of a network interface of the at least one communicating element of the head network equipment item (Ansari, [0116], Ansari disclosed the gateway device obtaining an IP address that the gateway device has been dynamically assigned by a DHCP service;  Obtaining an IP address from the DHCP service amounts to negotiating the IP address with the DHCP service, which includes negotiating the prefix of the IP address).
	While Ansari disclosed the gateway device “dynamically assigns or allocates network IP addresses to subordinate client endpoints” (Ansari, [0116], Ansari did not explicitly disclose that such dynamically assigning includes propagating 
	In an analogous art Huawei disclosed negotiating a network prefix of the network interface of the head network equipment item (Huawei,, [0023], table 1, “A routing device 30 may be serves as a client of a routing device 12 and initiates a request message…to allocate an address prefix pool to the routing device 30“, and “second address prefix pool is allocated to the routing device 30”) within a network having at least two successive hierarchy levels (Huawei, Fig. 3) and
propagating the negotiated first network prefix of the network interface of the head network equipment item to a router belonging to the unconfigured network part (Huawei, See Fig. 3, and [0023], Huawei disclosed routers 32 and 34 behind router 30 similarly request address prefix pools through router 30, to which they are allocated address prefix pools (propagated) according to the address prefix pool that is allocated to the routing device;  See Table 1, showing the routers 32 and 34 allocated the same prefix; [0016]-[0020], Huawei disclosed the requests being DHCP requests, which are requests for IP addresses;  See [0030], showing the allocation of the same prefix).
One of ordinary skill in the art would have been motivated to combine the teachings Huawei within the home automation network teachings of Ansari as they both utilize DHCP for IP address allocation, and as such, they are within the same environment.  Furthermore, Ansari explicitly suggests DHCP for such address allocation, and therefore provides teaching, suggestion, and motivation that would have 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the DHCP address assignment techniques of Huawei within the teachings of Ansari in order to reduce complexities of configuration operations, thereby improving efficiency of allocating addresses (Huawei, [0009]).
Ansari and Huawei did not explicitly disclose propagating the negotiated first network prefix of the network interface of the head network equipment item to the at least one communicating element belonging to the unconfigured network part and automatically configuring the network addresses of the network interfaces of said at least one communication element, by each said communicating element of the unconfigured network part using the negotiated first network prefix of the network interface of the head network equipment item.
In an analogous art, Liu disclosed propagating the negotiated first network prefix of the network interface of the head network equipment item to the at least one communicating element belonging to the unconfigured network part and automatically configuring the network addresses of the network interfaces of said at least one communication element, by each said communicating element of the unconfigured network part using the negotiated first network prefix of the network interface of the head network equipment item (Liu, Fig. 2, 203 propagating prefix, and 204 Endpoint configures an IP address according to the prefix; See also [0049], Terminal is not configured according to the mode expected; [0055] router provides the prefix; [0056]-[0057] Terminal automatically configures IP address using the prefix; See also [0035], 
One of ordinary skill in the art would have been motivated to combine the teachings of Liu with Ansari and Huawei as they all involve techniques for address allocation, and as such they are all within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the techniques for prefix broadcasting of Liu within the combined teachings of Ansari and Huawei in order to allow for better control of the address configuration modes at hosts, thereby improving management of hosts in a unified manner (Liu, [0007]).
Claim 26, recites a network interface for a communicating element belonging to a home automation system for a building, the network interface comprising a network controller configured to carry out a method with limitations that are substantially similar to the limitations of claim 16.  Ansari, Huawei, and Liu disclosed the network interface for a communicating element belonging to a home automation system for a building, wherein the network interface includes a network controller configured to carry out the method for automatically configuring a network address according to claim 16 (Ansari, [0116], Gateway; Huawei, [0023] Routing Device 30; Liu Fig. 2, Router). 
Claim 26 is therefore rejected under the same rationale applied above.

Regarding claim 27, Ansari and Huawei disclosed the network interface according to claim 26 further comprising a memory configured to save the network address of the network interface (Ansari, [0116], Gateway; Huawei, [0023] Routing Device 30, [0031], 

Regarding claim 28, Ansari and Huawei disclosed the network interface according to claim 27, wherein the network address includes an address field corresponding to a sub-subnetwork identifier of the communication network, divided into a plurality of address subfields, each address subfields corresponding to different and successive hierarchy levels of said subnetwork (Huawei, Table 1, showing prefixes divided up into fields, each corresponding to a successive hierarchy level in the network of Fig. 3).  See motivation to combine above.

Regarding claim 29, Ansari and Huawei a communicating element belonging to a home automation system for a building, comprising a network interface according to claim 27 (Ansari, [0116], Gateway, [0132] home automation;  See also [0180]-[0182]).  See motivation to combine above.

Regarding claim 30, Ansari and Huawei disclosed a home automation system for a building (Ansari, [0116], Gateway, [0132] home automation;  See also [0180]-[0182]), 

Regarding claim 31, Ansari and Huawei disclosed a communicating element belonging to a home automation system for a building, comprising a network interface according to claim 28 (Ansari, [0116], Gateway, [0132] home automation; See also [0180]-[0182]).  See motivation to combine above.

Regarding claim 32, Ansari and Huawei disclosed a home automation system for a building (Ansari, [0116], Gateway, [0132] home automation;  See also [0180]-[0182]), wherein the system includes a communication network arranged in the form of a hierarchical network and a plurality of communicating equipment items according to claim 31, connected to the communication network (Ansari, [0043], Ansari disclosed the communication network depicting hierarchical levels, includeing LAN and WAN;  Further, as shown in Figure 1, Ansari disclose multi-hierarchy levels in the communication network such as the Gateway Device, User Premesis Network, Service Provider Network, Internet;  See also Fig. 4).  See motivation to combine above.

s 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20100071053) in view of Huawei Tech (EP 2 469 802 A1) and Liu et al. (US 20140095733) and further in view of Vesterinen et al. (US 20050174998).

Regarding claim 17, Ansari, Huawei, and Liu disclosed the method according to claim 16, wherein the network address of each network interface includes a plurality of address fields, each of the address fields of the network address of a network interface relating to at least one hierarchy level of the communication network (Huawei,Table 1, showing the address fields of the prefix assigned; See also [0030]), and the negotiating step comprises the steps of:
-    generating a first identifier (Huawei, Table 1, generated identifiers assigned to address fields of the network address prefix), and
-    forming a network prefix by assigning the first identifier to a first address field of the network address (Huawei, Table 1, generated identifiers assigned to address fields of the network address prefix)
Ansari Huawei and Liu did not explicitly disclose verifying uniqueness, in the configured communication network, of said network prefix formed with the first generated identifier, and in case of negative verification, repeating the steps for generating a first identifier, forming a network prefix and verifying uniqueness of the network prefix.
In an analogous art, Vesterinen disclosed a method for configuring IP addresses via DHCP (Vesterinen, [0047]) in which Vesterinen disclosed performing duplicate address detection (DAD) for new ip addresses according to RFC 2462 (Vesterinen, 
One of ordinary skill in the art would have been motivated to combine the teachings of Ansari, Huawei, Liu and Vesterinen as they all provide teachings according to DHCP, and as such, they are all within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Vesterinen within the combined home automation network teachings of Ansari and Huawei and Liu in order to provide the ability for checking for duplicate addresses according to the well-known RFC 2462, thereby allowing for the teachings of Ansari Huawei and Liu to utilize all well-known features related to DHCP, resulting in a more robust system that can handle situations upon repeated address use, increasing efficiency of the system as a whole, and making it more desirable to use by its customers.

Regarding claim 18, Ansari, Huawei Liu, and Vesterinen disclosed the method according to claim 17, wherein the communication network includes a main network, the head network equipment item being connected to the main network (Huawei, Fig. 3, all elements of the network connected to the main network; Ansari, [0043], gateway may 

Regarding claim 19, Ansari, Huawei, Liu and Vesterinen disclosed the method according to claim 17, wherein the communication network includes a main network and at least one subnetwork connected to the main network by means of a network equipment item and wherein the head network equipment item is connected to said subnetwork (Huawei, Fig. 3, showing Routing device 30 connected to subnetwork behind Routing device 12, all of which are connected to the Main Network), and
wherein the negotiating step comprises a step for obtaining a second identifier associated with the subnetwork and assigning the second identifier to a second address field of the network address (Huawei, Table 1, Huawei disclosed the generating of the address identifiers comprising multiple identifiers making up the prefix of the network address, the prefixes being appended thereto for each subnetwork;  See also [0030]).  See motivation to combine above.

Regarding claim 20, Huawei, Ansari, Liu and Vesterinen disclosed the method according to claim 17, wherein the communication network includes a main network, at least one subnetwork connected to the main network by means of a first network equipment item and at least one sub-subnetwork connected to the subnetwork by 
wherein the negotiating step comprises a step for obtaining a second identifier associated with the sub-subnetwork and assigning the second identifier to a second addressing field of the network address (Huawei, [0023] and Table 1, showing the prefixes being allocated in accordance with the hierarchy of subnetworks formed by the routing devices).  See motivation to combine above.

Regarding claim 21, Huawei, Ansari, Liu and Vesterinen disclosed the method according to claim 16, wherein an interface identifier has been assigned to the network interface of the head network equipment item (Huawei, [0023], Huawei disclosed assigning a prefix to the router, and therefore to the network interface of the router; Ansari, [0043], gateway may act as a router), and
wherein the automatic network address configuration method of the head network equipment item further comprises a step for assigning the interface identifier of the network interface of the head equipment item to a third address field of the network address (Huawei, Table 1, Huawei disclosed assigning a prefix pool to each device, the prefix pool including numerous identifiers that make up the prefix).    See motivation to combine above.

s 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20100071053) in view of Huawei Tech (EP 2 469 802 A1) and Liu et al. (US 20140095733) and further in view of Hirano et al. (US 20090040987).

Regarding claim 22, Ansari Huawei and Liu disclosed the method according to claim 16, wherein the propagation step of the network prefix comprises the sending, by the network interface of the head network equipment item and to at least one first network equipment item directly connected to the head network equipment item, of the first network prefix of the network address of the network interface of the head network equipment item (Ansari, [0116], Huawei, See Fig. 3, and [0023], Ansari disclosed routers 32 and 24 behind router 30 similarly request address prefix pools through router 30, to which they are allocated address prefix pools according to the address prefix pool that is allocated to the routing device;  See Table 1, showing the routers 32 and 34 allocated the same prefix; [0016]-[0020], Huawei disclosed the requests being DHCP requests, which are requests for IP addresses;  See [0030], showing the allocation of the same prefix;  the prefix being propagated through the tiers of Fig. 3), and the method including steps for:
-    negotiating a second network prefix of the network interface of the first network equipment item from the network prefix received from the head network equipment item (Huawei, [0016]-[0020], Huawei disclosed the requests being DHCP requests, which are requests for IP addresses, which include prefixes).
	Ansari Huawei and Liu did not explicitly disclose advertising the second network prefix of the network interface of the first network equipment item, to all the 
if the recipient communicating element is a network equipment item, the steps for negotiating and advertising are repeated in a cascade for each network equipment item of successive hierarchy level, in a descending order.
In an analogous art, Hirano disclosed advertising the network prefix of the network interface of the first network equipment item, to communicating elements directly connected to the first network equipment item (Hirano, [0101], Hirano disclosed a broadcast prefix change message which may be a broadcast router advertisement message advertising a different network prefix), and
if the recipient communicating element is a network equipment item, the steps for negotiating and advertising are repeated in a cascade for each network equipment item of successive hierarchy level, in a descending order (Hirano, [0117], “At step S720, the mobile router 120 will then broadcast this change of prefix to its mobile network (again, either by use of router advertisement or DHCP message)” ).
One of ordinary skill in the art would have been motivated to combine the teachings of Hirano with the combined teachings of Ansari Huawei and Liu, as they all relate to the use of DHCP for configuring network addresses, and as such, are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Hirano within the home automation network teachings of Ansari Huawei and Liu, in order to utilize all well-known features related to DHCP, resulting in a more robust system that efficiently 

Regarding claim 23, Ansari, Huawei, Liu and Hirano disclosed the method according to claim 22, wherein the network prefix of the network interface of the head network equipment item is transmitted in a broadcast message (Hirano, [0101]), and the negotiation of a network prefix of the network interface of the first network equipment item comprises steps for:
-    receiving the network prefix of the head network equipment item by the network interface of the first network equipment item (Hirano, [0116]-[0117], Hirano disclosed the router 120 receiving the prefix),
-    generating the network prefix of the network interface of the first network equipment item from the received network prefix (Hirano, [0116]-[0117], Hirano disclosed the router 120 receiving the prefix and generating addresses configured from the new prefix).  See motivation above.

Regarding claim 25, Ansari Huawei and Liu disclosed the method according to claim 16, including the allocation of network IP addresses to subordinate client endpoints via DHCP (Ansari, [0016]) including home automation devices (Ansari, [0182]) and propagating the network prefix through the tiers of the network (Huawei, Fig. 3, and [0023], Ansari disclosed routers 32 and 24 behind router 30 similarly request address prefix pools through router 30, to which they are allocated address prefix pools according to the address prefix pool that is allocated to the routing device;  See Table 1, 
	Ansari Huawei and Liu did not explicitly disclose wherein the propagation step of the network prefix comprises the emission of a broadcast message by the network interface of the network equipment item to at least one home automation equipment item directly connected to the network equipment item, an interface identifier having been assigned to the network interface of the home automation equipment item, the broadcast message including the network prefix of the head network equipment item, the method comprising steps for:
-    reception of the network prefix by the network interface of the home automation equipment item,
-    extraction of address fields of the network prefix,
-    assignment of a network address to the network interface of the home automation equipment item from extracted address fields and the interface identifier of the home automation equipment item.
	In an analaogous art, Hirano disclosed wherein the propagation step of the network prefix comprises the emission of a broadcast message by the network interface of the network equipment item to at least one equipment item directly connected to the network equipment item, an interface identifier having been assigned to the network interface of the equipment item, the broadcast message including the network prefix of the head network equipment item (Hirano, [0101], Hirano disclosed a broadcast prefix 
reception of the network prefix by the network interface of the equipment item (Hirano, [0116]-[0117], Hirano disclosed the router broadcasting the prefix to the nodes below it, which requires receiving the broadcast prefix change message),
-    extraction of address fields of the network prefix (Hirano, [0116]-[0117], Hirano disclosed the router broadcasting the prefix to the nodes below it, which requires extracting the prefix from the broadcast prefix change message),
-    assignment of a network address to the network interface of the equipment item from extracted address fields and the interface identifier of the equipment item (Hirano, [0116]-[0117], Hirano disclosed “router 120 will then broadcast this change of prefix to its mobile network (again, either by use of router advertisement or DHCP message). Next, at step S730, the mobile router 120 starts collecting the new addresses configured from the new prefix and used by mobile network nodes on its mobile network link. It is preferable that the collected addresses are stored in a single list”).
One of ordinary skill in the art would have been motivated to combine the teachings of Hirano with the combined teachings of Ansari Huawei and Liu, as they all relate to the use of DHCP for configuring network addresses, and as such, are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Hirano within the home automation network teachings of Ansari Huawei and Liu, in order to utilize all well-known features related to DHCP within the, resulting in a more robust system that .

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 20100071053) in view of Huawei Tech (EP 2 469 802 A1) and Liu et al. (US 20140095733) and Hirano et al. (US 20090040987) and further in view of Vesterinen et al. (US 20050174998).

Regarding claim 24, Ansari, Huawei, Liu and Hirano disclosed the method according to claim 23, wherein the step for negotiating the network prefix further comprises steps for generating an identifier associated with a sub-subnetwork (Huawei, Table 1, generated identifiers assigned to address fields of the network address prefix).
	Ansari, Huawei, Liu and Hirano did not explicitly disclose verifying the uniqueness, in the communication network, of the network prefix formed with the received network prefix and the generated identifier, and in case of negative verification, the identifier generating and verification steps being repeated.
In an analogous art, Vesterinen disclosed a method for configuring IP addresses via DHCP (Vesterinen, [0047]) in which Vesterinen disclosed performing duplicate address detection (DAD) for new ip addresses according to RFC 2462 (Vesterinen, [0118]), in which “An address is tentative until its uniqueness is verified. The node verifies the uniqueness of the tentative link-local address by making enquiries in the neighboring nodes. If the verification shows that the tentative address is unique, 
One of ordinary skill in the art would have been motivated to combine the teachings of Ansari, Huawei, Liu and Hirano with Vesterinen as they all provide teachings according to DHCP, and as such, they are all within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Vesterinen within the home automation network teachings of Ansari, Huawei, Liu and Hirano in order to provide the ability for checking for duplicate addresses according to the well-known RFC 2462, thereby allowing for the teachings of Ansari and Huawei to utilize all well-known features related to DHCP, resulting in a more robust system that can handle situations upon repeated address use, increasing efficiency of the system as a whole, and making it more desirable to use by its customers.

Response to Arguments
Applicant’s arguments filed on 12/01/2021 have been carefully considered but they are not deemed fully persuasive.  
	Applicant asserts, "Liu clearly indicates that the IP address configuring 'may be controlled after the terminal is configured with an IP address or when the terminal initially requests configuration of an IP address' (see [0035])".

With regards to Applicant’s argument that Liu did not disclose an ‘unconfigured network part’, Examiner respectfully disagrees.
Applicant’s Remarks above refer to two embodiments of Liu for when IP address configuring may be controlled.  Specifically, with respect to paragraph [0035], Liu recites, “The address configuration mode may be controlled after the terminal is configured with an IP address or when the terminal initially requests configuration of an IP address”.  It is the Examiner’s position that both embodiments reasonably cover the limitation as claimed for the reasons below.
As noted in the rejection, Liu explicitly disclosed in Figure 2, element 203, the propagating of the prefix by reference to “RA message that carries a prefix”.  In response to this message, at element 204, the endpoint configures an IP address according to the prefix.
With respect to first embodiment of paragraph [0035], above, Examiner notes, as shown in paragraph [0049] of Liu, the method of Fig. 2 is applicable to an application scenario where a terminal has been configured with a DHCPv6 address but the network side expects the terminal to switch the address configuration mode to an SLAAC address configuration mode.
Whether or not the terminals are already configured with a DHCPv6 address does not remove the fact that they are not configured with the required/expected 
With respect to first embodiment of paragraph [0035], the embodiment explicitly recites that the address configuration mode may be controlled “when the terminal initially requests configuration of an IP address”.   On the basis that the terminal is “initially” requesting configuration of an IP address, it is plainly apparent that the terminal is not configured with the IP address, and therefore reasonably amounts to the claimed “unconfigured network part”.
With regards to Applicant’s argument that Liu did not disclose "propagating the prefix as claimed, since Liu discloses configuring the network address following a solicitation (step 202) from the terminal to the router", Examiner respectfully disagrees.
As noted above, Liu explicitly disclosed the router sending an RA message to the terminal(s), the RA message including the prefix.  Liu therefore disclosed propagating the prefix to these terminals.  Whether or not Liu’s propagation of this prefix follows a solicitation, as Applicant contends, does not appear relevant to the claimed invention, as the limitation is entirely silent with respect to any requirements related to such.
Regardless, Examiner notes that Liu disclosed multiple embodiments, one of which does not appear to require a solicitation.  For example, in paragraph [0057], Liu disclosed “In addition to the foregoing mode where the terminal proactively sends an RS message to request an IP address prefix, in the embodiment of the present invention, a router may notify a terminal of an IP address prefix by periodically broadcasting an RA 
As noted on page 14 of Applicant’s Remarks, the remaining arguments (pages 14-18) are with respect to “prior remarks”.  These arguments appear directed to previous claim language of the last limitation of the claim, which has since been amended.  As such, the arguments do not appear relevant to the pending rejection.
For the reasons above, the rejections are respectfully maintained.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen (WO 2013/123763) disclosed a dynamic IPv6 configuration method for a home gateway.
Yuan et al. (US 20060250982) which disclosed methods and systems for discovering and configuring network devices (Abstract), via DHCP, and further including verifying uniqueness via enquiries with neighboring nodes (Yuan, [0013]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419